DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant’s response to the office action of 8/30/2021 is acknowledged on 12/30/2021. 

Examiner's Note
Examiner has cited particular paragraphs and/or columns and line numbers and/or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The Examiner notes that it has been held that a recitation that a structural element is "adapted to", “configured to”, “capable of, “arranged to”, “intended to” or “operable to” perform a function does not limit the claim to a particular structure and thus only requires the ability to so perform the function. (See In re Hutchison, 69 USPQ 138. See also, MPEP 2111.04) As such, under the broadest reasonable interpretation of the claims and the prior art, the recitations of "adapted to", “configured to”, “capable of, “arranged to”, “intended to” or “operable to” will be deemed met by an element in the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 9 and 11 stand rejected under 35 U.S.C. 103 as being unpatentable over Kelley, Jr. (US Patent No. 5,165,690) in view of Pieronek (US Patent No. 3,758,116) and Pollard (US Patent No. 9,592,430).
	Regarding claims 2 and 9, Kelley discloses a golf game device comprising a unitary and substantially smooth game playing mat (curving mat A as shown in Figure 1), the bottom end portion of element (A) where leading edge (G) is shown is considered as having a front and second ends; the top section of the ramp (A) where line element (E) is shown is considered as a vertical surface that that has first and second ends;  the middle curved section of element (A) as shown in Figure 1 is considered as a curvilinear surface that interconnects in a substantially unitary fashion the second end of the first horizontal surface to the first end of the vertical surface; golf ball (the use of a golf ball is disclosed in the abstract), since the device is used to practice putting the use of a golf putter is considered to be an obvious component. The intended use recitation disclosed in the last six lines of claim 2 are inherent activities that a user will be preforming when obviously using the device of Kelley (see column 2 
Please note the examiner is giving the broadest reasonable interpretation of the claims as set forth in MPEP 904.01(a). The examiner notes that it has been held that while features of an apparatus may be recited either structurally or functionally, claims 
	
Regarding claim 11, see rejection of claims 2 and 9 above. During normal use and operation of the combination of reference as discussed above, the method steps as recited in the claim would obviously be performed.

Claims 3, 5, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claim 1 above, and further in view of Heitzman (US Patent No. 5,655,972).
Regarding claims 3, 5 and 10, the references as applied to claim 1 do not discloses an array of at least three ball-receiving cups that are unequal in size. However positioning array of cups with different sizes in a golf game is not a new concept and Heitzman teaches this concept (see the multiple different sized cup elements in Figure 3). As discussed in claim 1, the Pollard reference discloses the use of a cup as recited in claim 1 (combination of elements 6 and 26 that are considered as a cup) and it would 
Regarding claim 12, the use of players being awarded points is taught by the Heitzman reference (see column 1 lines 45-47) and during normal use and operation of the combination of reference as discussed above, the method steps as recited in claim 12 would obviously be performed.


Response to Arguments
Applicant’s arguments with respect to claims 2, 3, 5 and 9-12 have been considered but are not found to be persuasive.
Applicant argues that the intended use of Kelly is to improve putting while applicant’s device intended use is to be similar to “skeeball” or their similar arcade games not to improve putting. As disclosed in the office action, applicant’s instant invention is capable of being used in putt training if so desired. Applicant is not claiming a process. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. The examiner notes that apparatus claims must be structurally distinguishable from the prior art. SEE MPEP 

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicant argues that the references used do not disclose removable cup having an open upwardly facing mouth and a ball sized opening located at the bottom of the cup. Regarding the use of removable cup, Pieronek discloses that the use of a removable cup element and a unitary playing mat that are not a new concept (see the cup element 42 positioned on a vertical surface (B). See also column 5 lines 24-27. See also Figures 1-2, 4 and 7). Pieronek clearly teaches the use of a removable cup having an open upwardly facing mouth. The reason examiner is using the Pieronek reference is to show that attaching a removable cup on a vertical surface is not a new concept. The reason examiner is using the Pollard reference is to show that a cup having a top and bottom opening is not a new concept.  The Kelly reference can be modified by making it to be capable to accommodate a removable cup on the vertical surface as taught by Pieronek and for the cup to have a top and bottom opening as taught by Pollard in order to make the Kelley reference to have multiple utility of practicing putting by detaching the removable cup and attaching the removable cup to have fun, excitement and 
Applicant argues that his invention is a game. All the prior art disclose a game.  The Pieronek reference even discloses that the device provides entertainment (see column 1 line 8).

Since the use of a removable cup on a vertical surface is taught by Pollard teaches having a ball sixed opening locate at the bottom is not a new concept.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it considers only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINI F LEGESSE whose telephone number is (571)272-4412.  The examiner can normally be reached on Mon - Friday 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba N Bumgarner can be reached on (571) 272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


/NINI F LEGESSE/Primary Examiner, Art Unit 3711